DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendments/Arguments 
Receipt is acknowledged of Applicant's amendment filed 10/27/2021. Claims 1-6, 9-11, 13-17 and 20-21 are pending.  Claims 1-6, 9-11, 13-17 and 20-21 are amended. 
Applicant's arguments with respect to the rejection of present claims 1-6, 8-11, 13-17 and 21 under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2014/0238570; “Shimizu”), and with respect to the rejection of present claims 1, 5 and 19-21 under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US2011/0129642) have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered reference JP2018149036 to Kengo et al. (“Kengo”). 
Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 9-10 and 20-21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by JP2018149036 to Kengo et al. (“Kengo”). 
Regarding claim 1,  Kengo teaches a needle puncture detection sheet (sheet 5, Fig. 7, para [0006] [0008] [0031]-[0033]), comprised of a lid material (para [0006] [0008], [0012], [0031], the protective sheet 5 of Kengo is used to encapsulate the container opening, and thus, is considered as being a lid material meeting the claimed limitations) having a whitening resin layer (the resin layer 53, para [0034]-[0036]) and a reinforcement layer (para [0042], the resin layer 51 is a base layer that would provide at least some level of reinforcement to the sheet, and is considered being an reinforcement layer meeting the claimed limitations) on either one side or both sides of the whitening resin layer (see Fig. 7, para [0031]-[0033] [0039]), wherein the whitening resin layer (53) is a resin layer that (para [0034], the layer 53 may be of various suitable polymeric resins), when a puncture hole is formed by inserting an injection needle, whitens around the puncture hole
 
    PNG
    media_image1.png
    335
    527
    media_image1.png
    Greyscale

Regarding claims 4-5, Kengo teaches the suitable materials for its whitening resin layer includes polystyrene, polypropylene copolymer among others (para [0036]), meeting the instantly claimed material limitations. 
Regarding claim 9, Kengo teaches the reinforcement layer (51) is a layer of a thermoplastic resin (para [0041], i.e., suitable materials include polyethylene terephthalate/ thermoplastic resin) that does not whiten when punctured by a needle (para [0041], Kengo does not teach its resin layer 51 would whiten when punctured by a needle, and thus is considered as meeting the claimed limitations).
Regarding claim 10, Kengo teaches the inclusion of an adhesive layer that is bonded/laminated to the resin layer (53) ([0039]), and meeting the claimed limitations.
Regarding claim 20, Kengo teaches a lidded container for liquid medicine (1, para [0007]), the lidded container having an opening part, a liquid medicine stored in the lidded container, a stopper that seals the opening part of the lidded container (Fig. 3, para [0009]-[0010]), and the needle puncture detection sheet (5) comprised of the lid material of claim 1 covering the stopper (Fig. 1).  

    PNG
    media_image2.png
    725
    528
    media_image2.png
    Greyscale

Regarding claim 21, Kengo is silent with regard to its whitening resin layer (53) “whitens to a width of 0.2 mm or more around the puncture hole, when the injection needle is an RB type injection needle having a diameter of 0.80 mm”.  However, as discussed above in rejection to claim 1, because the layer/film of Kengo and the instantly claimed resin layer are identical or substantially identical in composition, one would expect that the layer/film of Kengo is capable of performing in the same or similar manner as the instantly claimed resin layer, i.e., that the whitening resin layer whitens to a width of 0.2 mm or more around the puncture hole, when the injection needle is an RB type injection needle having a diameter of 0.80 mm as in claim 21.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  Once a reference . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 6, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kengo as applied to claim 1 above.  
The limitations of claim 1 are taught by Kengo as discussed above. 
Regarding claim 6, Kengo does not specifically teach its whitening resin layer (53) is colored. 
However, it would have been obvious to one of ordinary skill in the art to modify the resin sheet of Kengo, to include suitable additives such as desired colorant agent, for the obvious benefit of providing the resin sheet with desired visual appearance, which would have predictably arrived at a satisfactory resin sheet that is colored that is the same as instantly claimed. It has long been held that one of ordinary skill would have understood how to modify and choose suitable additives for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claims 11 and 13, Kengo teaches the inclusion of an adhesive layer that is bonded/laminated to the whitening resin layer (53) ([0039]).  Kengo does not specifically teach its adhesive layer is colored. However, it would have been obvious to one of ordinary skill in the art to modify the resin sheet of Kengo, to include suitable additives to adhesive layer such as desired colorant agent, for the obvious benefit of providing desired visual appearance, which would have predictably arrived at a satisfactory resin sheet that is the same as instantly claimed. It has long been held that one of ordinary skill would have understood how to modify and choose suitable additives for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claims 14, 15, 16 and 17, as discussed above in rejections to claim 10, modified Kengo teaches a sheet with the inclusion of a colored resin/adhesive layer that is bonded/laminated to the whitening resin layer and reinforcement layer in this order (para [0076]), of which the resultant laminate having layer orders meeting the instantly claimed limitations of claims 14, 15, 16 and 17.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kengo as applied to claim 1 above, in view of Shimizu et al. (US 2014/0238570; “Shimizu”). 
The limitations of claim 1 are taught by Kengo as discussed above. 
Regarding claims 2-3, Kengo teaches its whitening resin layer 53 may be of various suitable polymeric resins (para [0034]). Kengo does not specifically teach its whitening resin layer (53) is of the specific material as instantly claimed.  
Shimizu teaches a film having a sea island-type microphase separation structure (para [0002] [0013], [0020], the film of Shimizu that is of sea island structure) composed of a resin having a continuous phase comprising a hard segment and a dispersed phase comprising a soft segment (para [0013] [0021], [0058] i.e., continuous phase of hard segment of polystyrene, and having dispersed phase of soft segment of styrene butadiene rubber dispersed therein, which are the same materials as that of the instant application for the continuous phase of hard segment and the dispersed phase of soft segment, meeting the claimed limitations of instant claims 2-3). Such layer/film of Shimizu is considered as meeting the claimed limitations of the instantly claimed resin layer.  Shimizu teaches a film having excellent resistance to air permeation (para [0001]). 
It would have been obvious to one of ordinary skill in the art to modify the resin sheet of Kengo, to select suitable materials for its resin layer such as those as taught by Shimizu (i.e., a resin having a continuous phase comprising a hard segment of polystyrene and a dispersed phase comprising a soft segment of styrene butadiene rubber dispersed therein, para [0013] [0021], [0058]), for improved resistance to air permeation as taught by Shimizu, which would have predictably arrived at a satisfactory resin sheet that is colored that is the same as instantly claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/           Primary Examiner, Art Unit 1782